WIGGINTON, Judge.
Hayes appeals the trial court’s denial of his motion for post-conviction relief filed pursuant to Florida Rules of Criminal Procedure 3.850. In his motion, Hayes alleges that he was denied effective assistance of counsel in that his attorney at the trial level failed to conduct proper discovery in order to determine whether the cannabis seized was in excess of 100 pounds, resulting in Hayes’ “unjustly” serving a mandatory minimum three-year sentence pursuant to Section 893.135(l)(a)l. We disagree. A review of the sentencing transcript shows that Hayes’ attorney raised the issue before the court. In response, it was established that 105 pounds and 4 ounces of cannabis had been seized in Hayes’ home. Therefore, Hayes’ argument is without merit. See Knight v. State, 394 So.2d 997 (Fla.1981). The decision of the trial court is AFFIRMED.
SHAW and JOANOS, JJ., concur.